This is an action of contract in the common counts, with a specification showing items for labor and materials *Page 275 
to the amount of $622.05 and a credit of $150.00 for cash received, and showing a balance due of $472.05. Trial was by court. In its findings the court recites that the plaintiff seeks to recover the above balance for labor and materials put into defendant's furniture manufacturing plant, and that the defendant in his answer alleges that the plaintiff agreed to do the job for $350.00 and that there was a definite contract between the parties. It was found that the plaintiff installed in defendant's plant a ventilator, three feeder boxes and piping to convey materials, and constructed one supply and feed box for a garnet machine and pipe to picker machine, and constructed a louver and did certain other work. Findings 9, 10, 11, 12, 13, 14, and the concluding paragraph read as follows:
      "(9) That the defendant was charged according to the prevailing charges for work of this nature.
      "(10) That the plaintiff received as payment for this job to date, one check, No. 29148 in the sum of $150.00 signed by Leoh Zaetz.
      "(11) That the plaintiff has never received any further payment, but that the defendant sent him a check for $200.00 which was refused by the plaintiff.
      "(12) That from all the evidence introduced by the parties, there was no agreed contract price made by the parties to do this work.
      "(13) That the defendant has not met the burden of proof in proving that there was an agreed contract price and the Court so finds.
      "(14) That the plaintiff is entitled to recover for labor expended and materials used.
      "I find that the plaintiff is entitled to recover the sum of $472.05, which is the balance due for labor and materials as shown on plaintiff's specifications filed with this court, . . ."
Under his exception to the judgment the defendant contends that the findings are insufficient to support the judgment. Before discussing the merits of this exception we will first take up plaintiff's claim that it is unavailing because it fails to specify the grounds upon which it is claimed that the findings do not support the judgment. *Page 276 
A general exception to the judgment reaches every question involved in the rendition of the judgment and necessary to its validity, but it does not reach back of the findings. Eddy  Co.
v. Field, 85 Vt. 188, 81 A 249; Morgan v. Gould, 96 Vt. 275, 280, 119 A 517; Mott v. Bourgeois, 109 Vt. 514, 521, 1 A.2d 704; Glass
v. Newport Clothing Co., 110 Vt. 368, 372, 8 A.2d 651. As shown by these and the following cases, such an exception raises the question of the sufficiency of the findings to support the particular judgment rendered. Crosby's Admrs. v. Naatz, 98 Vt. 226, 229, 126 A 547; Royal Bank of Canada v. Girard, 100 Vt. 117, 119, 135 A 497; Babcock v. Carter, 102 Vt. 137, 146 A 250; Roberge
v. Troy, 105 Vt. 134, 143, 163 A 770; Greenwood v. Lamson, 106 Vt. 37, 41, 168 A 915; Finn v. Holden, 106 Vt. 513, 515, 175 A 231;McNaughton v. Granite City Auto Sales, Inc., 108 Vt. 130, 132, 183 A 340; Nelson v. State Highway Board, 110 Vt. 44, 49, 1 A.2d 689, 118 A.L.R. 915; Levin v. Rouille, 110 Vt. 126, 130, 2 A.2d 196;Wetmore v. Hooker Co. Inc., 111 Vt. 519, 523, 18 A.2d 181; Campbell
v. Ryan, 112 Vt. 238, 240, 22 A.2d 502; Little v. Loud, 112 Vt. 299, 304, 23 A.2d 628; Schwarz v. Avery, 113 Vt. 175, 180, 31 A.2d 916;Brooks v. Holmes, 113 Vt. 456, 459, 35 A.2d 374. To the extent, if any, that the holding in Hill v. Scott, 101 Vt. 356, 365, 143 A 276, conflicts with the above it is to be disregarded. The exception is for consideration.
Under his exception to the judgment the defendant argues that the findings are insufficient because there is no finding of the reasonable value of the labor and materials furnished, and because there is no finding that the defendant requested plaintiff's services, or assented to receiving them, or voluntarily accepted the benefit of them.
When labor and materials are furnished under a contract silent as to the amount to be paid therefor, the law implies that they are to be settled for at a reasonable rate. Enos v. Owens SlateCo., 104 Vt. 329, 335, 336, 160 A 185. The prevailing charges for such work tend to show what the reasonable rate is. Vilas v.Downer, 21 Vt. 419, 425; Winslow v. Fraser, 30 Vt. 522, 525; Davis
v. Cotey, 70 Vt. 120, 122, 39 A 628; Platt, Admx. v. Shields,96 Vt. 257, 269, 119 A 520; Enos v. Owens Slate Co., supra. Every reasonable intendment is to be made in support of the judgment, and doubtful findings are to be so read as to support the judgment, if they reasonably may be. Reed v. Hendee, 100 Vt. 351, 354, 137 *Page 277 
A 329; Manchester v. Townshend, 110 Vt. 136, 144, 2 A.2d 207;Campbell v. Ryan, 112 Vt. 238, 240, 22 A.2d 502; Montpelier v.Calais, 114 Vt. 5, 8, 39 A.2d 350. This Court will presume in favor of the judgment that the court below inferred such facts from those certified up as it ought to have inferred, or as it fairly might have inferred. Labor v. Carpenter, 102 Vt. 418, 422, 148 A 867; University of Vermont v. Wilber's Estate, 105 Vt. 147, 174, 163 A 572; Fair Haven v. Stannard, 111 Vt. 49, 53, 10 A.2d 214;Albertson v. Bray Wood Heel Co., 113 Vt. 184, 189, 32 A.2d 125.
The findings recite that the defendant in his answer alleges that the plaintiff agreed to do the job for a definite price and that there was a definite contract between the parties. The court, however, found that there was no agreed contract price. Under this situation the court might fairly have inferred that the labor and materials were furnished at the request of the defendant under a contract silent as to the amount to be paid therefor, and we will so assume in support of the judgment. Such inference supports finding 14 that the plaintiff is entitled to recover for labor expended and materials used.
The findings detail the work done and, after stating that the defendant was charged according to the prevailing charges for work of this nature, and after showing the receipt of a payment of $150.00 and the tender of a check for $200.00, state that the plaintiff is entitled to recover, and conclude by stating that the plaintiff is entitled to recover the sum of $472.05, which is the balance due for labor and materials as shown on plaintiff's specifications. There can be no doubt that the reasonable intent of the findings is that the charges were reasonable and that the balance due for labor and materials, after deducting the payment, reasonably amounted to the stated sum, and we so construe the findings in support of the judgment.
We do not construe the ultimate finding as making the specifications the basis of the judgment, as the defendant claims, but as simply stating that the amount found due agrees with the amount sought to be recovered. Nor is this finding an unsupported conclusion of law, as the defendant argues, but a mixed statement of law and fact. This finding supplements finding 14 that the plaintiff is entitled to recover, by stating the amount of recovery. The finding of the amount is not insufficient because of the failure *Page 278 
to more fully describe the things constructed or to state what materials were used and the time consumed in doing the work, and because of the failure to state what the charges were or to indicate that they were the equivalent of the damages found by the court, as the defendant argues. Allen's Admr. v. Allen'sAdmrs., 79 Vt. 173, 186, 64 A 1110; Partridge v. Cole, 98 Vt. 373, 375, 127 A 653; Trask v. Walker's Estate, 100 Vt. 51, 65, 134 A 853; Patch v. Squires, 105 Vt. 405, 411, 165 A 919; Taylor v.Henderson, 112 Vt. 107, 116, 22 A.2d 318; Montpelier v. Calais,114 Vt. 5, 8, 39 A.2d 350.
The exception is not sustained.
Judgment affirmed.